SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

485
CAF 16-01279
PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF OLIVIA S.
---------------------------------------------
WYOMING COUNTY DEPARTMENT OF SOCIAL SERVICES,                      ORDER
PETITIONER-RESPONDENT;

DAWN S., RESPONDENT-APPELLANT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (ADAM W. KOCH OF COUNSEL),
FOR RESPONDENT-APPELLANT.

JAMES WUJCIK, COUNTY ATTORNEY, ATTICA (JANET L. BENSMAN OF COUNSEL),
FOR PETITIONER-RESPONDENT.

PETER M. CASEY, ATTORNEY FOR THE CHILD, BATAVIA.


     Appeal from an order of the Family Court, Wyoming County (Michael
F. Griffith, J.), entered July 15, 2016 in a proceeding pursuant to
Family Court Act article 10. The order, among other things,
transferred respondent’s guardianship and custody rights with respect
to the subject child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court